Order entered June 12, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00027-CV

                 LAZARUS IROH, ANDREW OKAFOR, ET AL, Appellants

                                               V.

                                EMMANUEL IGWE, Appellee

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-11-07596-D

                                           ORDER

         We GRANT appellants’ and cross-appellees’ motion for leave to late file reply brief and

ORDER the brief tendered to the Clerk of the Court on June 11, 2014 filed as of the date of this

order.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE